DETAILED ACTION
This action is a response to an AFCP 2.0 request filed 1/26/22 in which claims 1-6 and 8-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-6 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention teaches a method for determining a random access resource. The closest prior arts, NTT, Pelletier and Abedini fail to teach all the limitations of the independent claims. Specifically they fail to teach determining an absolute time difference between a radio frame of a serving cell and a radio frame of the target, based on information corresponding to a SSB of target cell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467

/AYANAH S GEORGE/Primary Examiner, Art Unit 2467